824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MARY LOU FASHIONS, Plaintiff-Appellant,v.UNITED STATES, Defendant-Appellee.
Appeal No. 87-1074.
United States Court of Appeals, Federal Circuit.
June 8, 1987.

Before DAVIS, Circuit Judge, COWEN, Senior Circuit Judge, and NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
In its appeal to the Armed Services Board of Contract Appeals (ASBCA or Board), the contractor claimed additional compensation, interest, attorney fees, and costs arising out of a contract for the manufacture of women's utility skirts.  The Board denied the claim in all respects except for the extra costs incurred by the contractor in rescreening 15,000 skirts for fabrication defects in obedience to a wrongful direction of the Government's inspector.  On the basis of the Board's Opinion, Mary Lou Fashions, Inc., ASBCA 29318, 86-3 B.C.A.  (CCH) p 19,161 (1986), its decision is affirmed.